The affidavit for service on the defendant, the Midland Savings   Loan Company, a foreign corporation, failing to allege that it had not complied with the requirements of the law permitting foreign corporations to do business in said territory, by designating an agent (and continuing such designation in force) upon whom service could be had, the judgment rendered thereon was void. Nicoll v. Midland Savings  Loan Company of Denver, Colo., ante, p. 591, 96 P. 744. The publication service herein does not state the facts necessary to show that due diligence was exercised to obtain service upon the defendant.
The judgment rendered thereon being void, the judgment of the lower court is affirmed.
All the Justices concur. *Page 600